89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dexter HUGHES, Appellant,v.C/O KRAMER;  Kevin Selters;  Capt. Fairing;  Charles Harper,Appellees.
No. 94-4056.
United States Court of Appeals, Eighth Circuit.
Submitted May 2, 1996Filed May 8, 1996

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dexter Hughes appeals the magistrate's1 adverse decision after a bench trial in his 42 U.S.C. § 1983 suit.


2
Having carefully reviewed the record and the parties' briefs, we conclude that the district court's findings were not clearly erroneous, that no error of fact or law appears, and that an opinion would lack precedential value.   We do not consider Hughes's claim, first raised on appeal, that he did not authorize his appointed counsel to consent to trial before a magistrate judge.  See United States v. Oransky, 908 F.2d 307, 309 (8th Cir.1990) (this court need not consider arguments not presented to district court).   We also reject Hughes's unsupported assertions the magistrate judge and counsel for both parties had conflicts of interest.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa, to whom this case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)